    Case 2:18-cv-07465-NJB-MBN Document 104-1 Filed 11/26/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 WAYLAND COLLINS, CANDY KELLY,                   CIVIL ACTION NO. 18-7465
 and ALVIN POLK,
            Plaintiffs                           SECTION: G(5)

 VERSUS                                          JUDGE NANNETTE JOLIVETTE
                                                 BROWN
 JOHN C. BENTON d/b/a Q&M MOTOR
 TRANSPORTS, MARK INGLE, and                     MAGISTRATE JUDGE MICHAEL
 NORTHLAND INSURANCE COMPANY,                    NORTH
            Defendants


           MEMORANDUM IN SUPPORT OF MOTION FOR CONTEMPT
          FOR FAILURE OF LOGAN & DIETZE SPINE SPECIALISTS, LLC
           TO ADEQUATELY RESPOND TO SUBPOENA DUCES TECUM
               AND TO COMPEL PRODUCTION OF DOCUMENTS

MAY IT PLEASE THE COURT:

       Defendants, John C. Benton d/b/a Q&M Motor Transports, Mark Ingle, and Northland

Insurance Company (collectively referred to as “Defendants”), respectfully submit this

Memorandum in Support of their Motion for Contempt for Failure of Logan & Dietze Spine

Specialists, LLC (“L&D”) to Adequately Respond to Subpoena Duces Tecum and to Compel

Production of Documents, and respectfully represent as follows:

                       SUBPOENA DUCES TECUM ISSUED TO
                     LOGAN & DIETZE SPINE SPECIALISTS, LLC
                          AND RESPONSE TO SUBPOENA

       Defendants served a Notice of Deposition for Records Production Only pursuant to Federal

Rule of Civil Procedure 30(b)(2) and (6) and a Subpoena Duces Tecum on Logan & Dietze Spine

Specialists, LLC on October 10, 2019, requiring a return on the Subpoena by October 30, 3019.

(See Exhibit 1.)
    Case 2:18-cv-07465-NJB-MBN Document 104-1 Filed 11/26/19 Page 2 of 5




       In response to the Notice of Deposition for Records Production Only and Subpoena Duces

Tecum, counsel for Logan & Dietze Spine Specialists, LLC responded with various objections and

to “see patient’s medical records,” in response to Subpoena Duces Tecum Requests 51-55.

(Exhibit 2 - correspondence from counsel for Logan & Dietze dated October 23, 2019.) Although

MD Medical Services, LLC (purportedly on behalf of Logan & Dietze Spine Specialists, LLC)

produced various billing records of Candy Kelly, it did not provide a copy of the contract with

MedPort, the purported funding facility for this provider or of any payment records to L&D.

                                   LAW AND ARGUMENT

       Rule 45 of the Federal Rules of Civil Procedure permits the discovery of documents and

other tangible things from non-parties through the issuance and service of a Subpoena Duces

Tecum by an attorney as an officer of the court. See Federal Rule of Civil Procedure 45(a)(3);

United States Sec. v. Hyatt, 621 F.3d 687, 693 (7th Cir. 2010). Therefore, Subpoena Duces Tecum

are issued by attorneys with the power of the court and are handled as a Court Order.

       Additionally, Rule 45(g) governs the court’s ability to hold a non-compliant recipient of a

properly served Subpoena in contempt. It provides that the “issuing court … may hold in contempt

a person who, having been served, fails without adequate excuse to obey the Subpoena.”

Fed.R.Civ.P. 45(g). The failure to produce required documents pursuant to a valid Subpoena, or

to offer an adequate excuse for such non-production, may be considered a contempt of court.

Wilson v. United States, 221 U.S. 361, 31 S.Ct. 538, 555 L. Ed. 771 (1911); Sec. Inv’r Prot. Corp.,

v. Exec. Sec. Corp., 433 F.Supp. 470 (S.D. N.Y. 1977). Failure to substantially comply with a

Subpoena prior to the deadline without a good faith reason for such non-compliance constitutes

contempt. Food Lion, Inc. v. United Food Commercial Workers Int’l Union, AFL-CIO-CLC, 103

F.3d 1007 (D.C. Cir. 1977).




                                                2
     Case 2:18-cv-07465-NJB-MBN Document 104-1 Filed 11/26/19 Page 3 of 5




       The requested payment information from L&D is clearly discoverable and proportional to

the needs of the case in this matter as such information and documentation are: (1) non-privileged;

(2) relevant to the defenses asserted; and (3) are within the applicable proportionality limits as set

forth in Fed. R.C.P. 26(b)(1).

       The arguments in support of this Motion were set forth in more detail in a similar Motion

filed by defendants against Crescent View Surgery Center, LLC (R.Doc. 65) and supporting

Memorandum (R.Doc. 65-1), which defendants adopt and reference in support of this Motion as

if set forth herein in extenso. As this court is aware, a Minute Entry/Order was issued against

CVSC compelling that entity to produce unredacted copies of its records reflecting the dollar

amounts it received in payment of its medical bills, including the specific dollar amounts paid to

it by MedPort, as well as the identity or identities of the individual(s) who made such payments.

(R.Doc. 86.) CVSC also was ordered to provide defendants with an Affidavit from an appropriate

corporate official attesting to the specific dollar amounts paid by MedPort to CVSC. This court

also ordered CVSC to produce a copy of the contract (Master Payment Agreement) between CVSC

and MedPort, subject to a Protective Order regarding production of that contract. Defendants seek

a similar ruling from the court in this matter. Specifically, defendants request a complete,

unredacted copy of any and all records reflecting payment to Logan & Dietze Spine Specialists,

LLC of its medical bills, the identity of the individual or individuals who made such payments, an

Affidavit from a corporate official of Logan & Dietze Spine Specialists, LLC of the specific dollar

amounts paid by MedPort (or any other person or entity) of its medical bills in this matter, and a

copy of any contracts between L&D and MedPort or any other billing funding entity, and between

L&D and counsel for plaintiffs in this matter.




                                                  3
     Case 2:18-cv-07465-NJB-MBN Document 104-1 Filed 11/26/19 Page 4 of 5




                                          CONCLUSIONS

        Considering the above, defendants respectfully request this Honorable Court to issue an

Order compelling Dietz & Logan Spine Specialists, LLC to produce a complete and unredacted

copy of any and all records of payments made to it by any entity in connection with its medical

bills issued to or on behalf of Candy Kelly in this matter, as well as a complete, unredacted copy

of any and all contracts with MedPort LA, LLC or any other medical funding facility, or with

counsel for plaintiff in this matter, subject to a Protective Order.

        Defendants further request this Honorable Court to award defendants reasonable attorneys’

fees and costs for filing this motion, and for all other relief to which they are entitled.


                                                Respectfully submitted,

                                                LARZELERE PICOU WELLS
                                                       SIMPSON LONERO, LLC
                                                3850 N. Causeway Boulevard
                                                Suite 500 – Two Lakeway Center
                                                Metairie, Louisiana 70002
                                                Telephone: (504) 834-6500
                                                Facsimile: (504) 834-6565
                                                E-mail: mwells@lpwsl.com
                                                        egodofsky@lpwsl.com

                                        BY:          /s/ Morgan J. Wells, Jr.
                                                MORGAN J. WELLS, JR. (#18499)
                                                EVAN J. GODOFSKY (#32471)

                                                ATTORNEYS FOR DEFENDANTS,
                                                JOHN C. BENTON d/b/a Q&M MOTOR
                                                TRANSPORTS, MARK INGLE, AND
                                                NORTHLAND INSURANCE COMPANY



                                  CERTIFICATE OF SERVICE




                                                   4
    Case 2:18-cv-07465-NJB-MBN Document 104-1 Filed 11/26/19 Page 5 of 5




       I hereby certify that on this 26th day of November, 2018, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing

to all counsel registered for electronic service. I further certify that I have served a copy of the

foregoing pleading on all parties to this proceeding not registered for electronic service, by e-

mailing, faxing, and/or mailing the same by United States Mail, properly addressed and postage

prepaid.


                                                      /s/ Morgan J. Wells, Jr.




                                                 5
